D.LS., Inc. C

401 Broadway

Ste. 510

New York, NY 10013
212-925-1220
www.disnational.com

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

susmwasuuesceeemea ae eet sana rerenaemce cul X
MALIBU MEDIA, LLC,
Civil Action No. 1:19-cv-07189-JGK
Plaintiffs),
AFFIDAVIT OF SERVICE
V.
YI-TING CHEN,
Defendani{s).
wc niee econ une eenmnansecenneneaecuawunsaemepennewsat X
STATE OF NEW YORK }
S.S.
COUNTY OF NEW YORK)

FREDERICK PRINGLE, being duly sworn, deposes and says that he is over eighteen years of age, is employed by
the attorney service, DLS, INC., and is not a party to this action.

That on the 25" day of June, 2020, at approximately the time of 12:40 pm, deponent served a true copy of the
SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES FOR PROPERTY RIGHTS
INFRINGEMENT, ORDER ON PLAINTIFF’S SECOND MOTION TO ADJOURN INITIAL PRETRIAL CONFERENCE AND
EXTEND THE DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT PLAN, AND NOTICE OF FILING RULE 7.1
DISCLOSURE STATEMENT upon YI-TING CHEN at 350 West 42" Street, Apt. 27G, New York, NY 10036, by personally
delivering and leaving the same with YI-TING CHEN at that address. At the time of service, deponent asked YI-TING CHEN
whether he is in active military service for the United States of America or for the State in any capacity whatever or dependent
upon a person in active military service and received a negative reply.

YI-TING CHEN is an Asian male, approximately 38 years of age, stands approximately 5 feet 6 inches tall, weighs

approximately 140 pounds with black hair and brown eyes.

FREDERICK PRINGLE-#2067891

 

JONATHAN RIPPS
NOTARY PUBLIC, STATE OF NEW YORK.
Registration No. 01R16109718
Qualified in New York County
My Commission Expires May 17, 2024

 

 

 

 
